         Case: 1:19-cv-04826 Document #: 1 Filed: 07/18/19 Page 1 of 4 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

    PRESSMAN, INC., WESTON PILL BOX,
    INC., DAVIE PILL BOX, LLC, and PILL
    BOX PINES WEST, LLC, all d/b/a PILL
    BOX PHARMACIES AND MEDICAL                         No.
    SUPPLY, individually and as the
    representatives of a class of similarly situated
    persons,

                           Plaintiffs,
           v.


    SMITH MEDICAL PARTNERS, LLC and H.
    D. SMITH, LLC,

                           Defendants.
                                         NOTICE OF REMOVAL
          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Smith

Medical Partners, LLC and H. D. Smith, LLC (together, the “Defendants”) have removed the

above-captioned action from the Circuit Court of Lake County, Illinois to the United States

District Court for the Northern District of Illinois. As grounds for removal, Defendants state as

follows:

                                     NATURE OF THE ACTION

          1.      Plaintiffs Pressman, Inc., Weston Pill Box, Inc., Davie Pill Box, LLC, and Pill

Box Pines West, LLC., all d/b/a Pill Box Pharmacies and Medical Supply (together, the

“Plaintiffs”) filed this action against Defendants on June 13, 2019, in the Circuit Court of Lake

County, Illinois, Chancery Division, Case No. 19CH00000710 (the “Lake County Action”). 1




1
    The docket and all filings made to date in the Lake County Action are attached as Exhibit A.
      Case: 1:19-cv-04826 Document #: 1 Filed: 07/18/19 Page 2 of 4 PageID #:1




       2.      In the Lake County Action, Plaintiffs assert claims against Defendants for

violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). Plaintiff

seeks to bring these claims on behalf of a class of purportedly similarly situated individuals.

       3.      On the day Plaintiffs filed the Lake County Action, they also filed a motion titled

“Plaintiffs’ Motion for Class Certification.”

       4.      Defendants have not been served with process in the Lake County Action, but

their attorneys received a copy of the complaint from Plaintiffs’ counsel on June 19, 2019.

Defendants have not filed any responsive pleadings in the Lake County Action.

                                    BASIS FOR REMOVAL

       5.      The Court has original jurisdiction over this action under 28 U.S.C. § 1331

because Plaintiff’s TCPA claims arise under federal law. See Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 451 (7th Cir.

2005). Accordingly, Defendants are entitled to remove the matter to this Court pursuant to 20

U.S.C. § 1441. Brill, 427 F.3d at 451.

                              PROCEDURAL REQUIREMENTS

       6.      This Notice of Removal is timely under 28 U.S.C. § 1446(b), as it is being filed

within thirty (30) days after the date that Defendant received notice of the complaint in the Lake

County Action.

       7.      There are no other defendants named in this action.

       8.      Venue lies in the United States District Court for the Northern District of Illinois,

pursuant to 28 U.S.C. § 1446(a), because the Lake County Action was filed in the Circuit Court

of Lake County Illinois, which is located within this District and Division.




                                                     2
       Case: 1:19-cv-04826 Document #: 1 Filed: 07/18/19 Page 3 of 4 PageID #:1




       9.      Written notice of this Notice of Removal is being served upon Plaintiff, and a

copy of the Notice of Removal is being filed with the Circuit Court of Lake County, as required

by 28 U.S.C. § 1446(d).

       10.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure.

       WHEREFORE, please take notice that Defendants remove this action titled Pressman,

Inc., et al., v. Smith Medical Partners, LLC, et al., No. 19CH00000710, from the Circuit Court of

Lake County, Illinois, where it is now pending, to the United States District Court for the

Northern District of Illinois on this 18th day of July 2019.

Date: July 18, 2019                                   Respectfully Submitted,

                                                      /s/ Seth H. Corthell
                                                      Martin W. Jaszczuk 6277720
                                                      Seth H. Corthell 6325585
                                                      Jaszczuk P.C.
                                                      311 South Wacker Dr., Suite 3200
                                                      Chicago, IL 60606
                                                      Telephone: (312) 442-0509
                                                      Facsimile: (312) 442-0519
                                                      mjaszczuk@jaszczuk.com
                                                      scorthell@jaszczuk.com

                                                      Attorneys for Defendants




                                                      3
     Case: 1:19-cv-04826 Document #: 1 Filed: 07/18/19 Page 4 of 4 PageID #:1




                               CERTIFICATE OF SERVICE

       I, Seth H. Corthell, an attorney, I, certify that I caused the foregoing document to be

served upon the following via electronic mail and U.S. Mail on July 18, 2019:

       Phillip A. Bock
       phil@classlawyers.com
       David M. Oppenheim
       david@classlawyers.com
       Jonathan B. Piper
       jon@classlawyers.com
       BOCK, HATCH, LEWIS & OPPENHEIM, LLC
       134 N. LaSalle St., Suite 1000
       Chicago, IL 60602

                                    /s/ Seth H. Corthell




                                                   4
